DETAILED ACTION
Response to Amendment
Applicant’s submission filed on 3/22/2021 has been entered.  Claims 4-6, 17-20 have been cancelled.  Claims 21-27 have been added.  Claims 1-3, 7-16, 21-27 remain pending in this application.  Applicant's amendments to the Claims have overcome each and every rejection under 35 U.S.C. § 101 previously set forth in the Non-Final Office Action mailed 12/24/2020.

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/22/2021, with respect to the rejections under 35 U.S.C. §§ 102 and 103 have been fully considered and are persuasive.  The rejection of 12/24/2020 has been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-3, 7-16, 21-27 are allowed.

claims 1-3, 7-16, 21-27 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “receive a request from a user device to access an electronic record during an interaction session, wherein the electronic record comprises a stored image of a check, and wherein accessing the electronic record comprises viewing the stored image of the check; extract a session identifier signature for the interaction session; determine a pattern of authorized access based on previous interaction sessions; compare a current pattern of the interaction session with the pattern of authorized access; calculate an unauthorized access score based on comparing the current pattern of the interaction session to the pattern of authorized access, wherein the unauthorized access score is a quantification of a match between the current pattern of the interaction session and the pattern of authorized access; generate, with a transformation function, one or more modifications for the electronic record based on the session identifier signature; generate, with the transformation function, an additional modification for the electronic record based on the unauthorized access score exceeding a predetermined threshold; transform the electronic record to a modified record by applying the one or more modifications and the additional modification to the electronic record; and provide the modified record to the user device”.
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  The dependent claims are allowed as they depend upon an allowable independent claim.  Examiner conducted a further search of the prior art, and found relevant references McCormick, Buentello, Brundage, and Sumb (see attached PTO-892) that broadly teach detecting and preventing check fraud and other types of financial fraud with techniques that include marking a check with one or more (Brundage ¶0196) proofing marks, such as a fingerprint (McCormick Abstract) or a barcode (Buentello .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441